James F. Clark, Alaska Bar #6907025
Law Office of James F. Clark
1109 C Street
Juneau, Alaska 99801
Tel: 907-586-0122
Fax: 907-586-1093
jfclarkiii@gmail.com

Steven W. Silver, Alaska Bar #7606089
Robertson, Monagle & Eastaugh
1810 Samuel Morse Drive, Suite 202
Reston, VA 20190
Tel: 703-527-4414
Fax: 703-527-0421
ssilver628@aol.com
Attorneys for Movants for Intervention as Defendants

    IN THE UNITED STATES DISTRICT COURT
        FOR THE DISTRICT OF ALASKA
MOVANT MURKOWSKI ET AL’S MOTION TO INTERVENE

ORGANIZED VILLAGE OF KAKE; ORGANIZED                        )
VILLAGE OF SAXMAN; HOONAH INDIAN                            )
ASSOCIATION; KETCHIKAN INDIAN COMMUNITY;                    )
KLAWOCK COOPERATIVE ASSOCIATION;                            )
WOMEN’S EARTH AND CLIMATE ACTION                            )
NETWORK; THE BOAT COMPANY; UNCRUISE;                        )
ALASKA LONGLINE FISHERMEN’S ASSOCIATION;                    ) Case No.
SOUTHEAST ALASKA CONSERVATION COUNCIL;                      ) 1-20-cv-
NATURAL RESOURCES DEFENSE COUNCIL;                          ) 011 SLG
ALASKA RAINFOREST DEFENDERS; ALASKA                         )
WILDERNESS LEAGUE; SIERRA CLUB; DEFENDERS                   )
OF WILDLIFE; NATIONAL AUDUBON SOCIETY;                      )
CENTER FORBIOLOGICAL DIVERSITY; FRIENDS                     )
OF THE EARTH; THE WILDERNESS SOCIETY;                       )
GREENPEACE, INC.; NATIONAL WILDLIFE                         )
FEDERATION; and ENVIRONMENT AMERICA,                        )
                                                            )
Plaintiffs,                                                 )

MOVANTS’ MOTION TO INTERVENE
OVK et al. v. USDA et al.      Case No. 1-20-cv-011 SLG
         Case 1:20-cv-00011-SLG Document 22 Filed 03/23/21 Page 1 of 5
                   v.

THOMAS VILSACK, in his official capacity as
                                         )
Secretary of Agriculture, UNITED STATES  )
DEPARTMENT OF AGRICULTURE,               )
STEPHEN CENSKY, or his successor, in his )
official capacity as Deputy Secretary of )
Agriculture; and UNITED STATES FOREST    )
SERVICE,                                 )
Defendants,                              )
                                         )
STATE OF ALASKA,                         )
Defendant-Intervenor, and                )
                                         )
GOVERNOR FRANK H. MURKOWSKI,             )
THE CITY OF CRAIG (CRAIG), THE CITY      )
OF KETCHIKAN, THE KETCHIKAN              )
GATEWAY BOROUGH (KGB), SOUTHEAST )
STEVEDORING CORP. ALASKA ELECTRIC )
LIGHT & POWER COMPANY (AEL&P),           )
ALASKA POWER & TELEPHONE (AP&T),         )
ALASKA MARINE LINES, INC. (AML),         )
THE ALASKA MINERS’ ASSOCIATION           )
(AMA), HYAK MINING CO., THE RESOURCE )
DEVELOPMENT COUNCIL FOR ALASKA           )
(RDC), THE ALASKA CHAMBER, THE           )
JUNEAU CHAMBER OF COMMERCE,              )
THE FIRST THINGS FIRST ALASKA            )
FOUNDATION (FTF), TYLER RENTAL           )
INC. (TYLER), FIRST BANK, TEMSCO         )
HELICOPTERS, INC., SAMSON TUG            )
AND BARGE COMPANY, INC., BOYER           )
TOWING INC., COASTAL HELICOPTERS,        )
INC., CONSTRUCTION MACHINERY             )
INDUSTRIAL, LLC., GREATER KETCHIKAN )
CHAMBER OF COMMERCE, AND                 )
SOUTHEAST CONFERENCE.                    )
Movants                                  )
_________________________________________)

MOVANTS’ MOTION TO INTERVENE
OVK et al. v. USDA et al.      Case No. 1-20-cv-011 SLG
        Case 1:20-cv-00011-SLG Document 22 Filed 03/23/21 Page 2 of 5
      Pursuant to Federal Rule of Civil Procedure 24(a), Movants hereby move to

intervene as of right. In the alternative, Movants seek permissive intervention

pursuant to Rule 24(b).

      This Motion is supported by the attached Memorandum in Support of Motion

to Intervene and accompanying declarations. A Proposed Answer setting forth

responses and affirmative defenses to Plaintiffs’ Complaint is attached. See LCvR

7(j). A Proposed Order granting this Motion to Intervene as Defendants is also

attached. See LCvR 7(c).

      As required by Local Civil Rule 7(m), counsel for Movants has conferred with

counsel for the parties to this action concerning their positions on this motion.

Counsel for Organized Village of Kake, et al states that they reserve their position

to object until they have been able to review the Motion. Federal Defendants United

States Department of Agriculture, et al. take no position on this Motion. The State

of Alaska does not object to Movants’ intervention.

Respectfully submitted this 22nd day of March 2021.

s/ James F. Clark
James F. Clark, Alaska Bar #6907025
Law Office of James F. Clark
1109 C Street
Juneau, Alaska 99801
Tel: 907-586-0122
Fax: 907-586-1093
jfclarkiii@gmail.com


MOVANTS’ MOTION TO INTERVENE
OVK et al. v. USDA et al.      Case No. 1-20-cv-011 SLG
        Case 1:20-cv-00011-SLG Document 22 Filed 03/23/21 Page 3 of 5              3
/s Steven W. Silver
Steven W. Silver, Alaska Bar #7606089
Robertson, Monagle & Eastaugh
1810 Samuel Morse Drive, Suite 202
Reston, VA 20190
Tel: 703-527-4414
Fax: 703-527-0421
ssilver628@aol.com

Attorneys for Movants




MOVANTS’ MOTION TO INTERVENE
OVK et al. v. USDA et al.      Case No. 1-20-cv-011 SLG
        Case 1:20-cv-00011-SLG Document 22 Filed 03/23/21 Page 4 of 5   4
                   CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of March 2021 I caused to be
electronically filed the foregoing MOTION TO INTERVENE with the Clerk of the
Court for the United States District Court for Alaska using the Court’s CM/ECF
system. Participants in the case who are registered CM/ECF users will be served by
the appellate CM/ECF system.


                          s/ Steven W. Silver
                          Steven W. Silver




MOVANTS’ MOTION TO INTERVENE
OVK et al. v. USDA et al.      Case No. 1-20-cv-011 SLG
        Case 1:20-cv-00011-SLG Document 22 Filed 03/23/21 Page 5 of 5            5
